                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


TENNESSEE ENTERTAINMENT
CONCEPTS d/b/a THE PONY,

       Plaintiff,
v.                                                          Civil No. 2:20-cv-02793-JTF-tmp

SHELBY COUNTY HEALTH DEPARTMENT
and SHELBY COUNTY GOVERNMENT,

       Defendants.


              NOTICE OF DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(i)


       COMES NOW the Plaintiff, Tennessee Entertainment Concepts d/b/a The Pony, and

gives notice that this action should be dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i). Plaintiff states that no Answer or Motion for Summary Judgment

has been filed and thus Dismissal without prejudice pursuant to the Rule is appropriate.



                                             Respectfully Submitted By:



                                              /s/ Edward M. Bearman
                                             Edward M. Bearman (#14242)
                                             Attorney for Plaintiff
                                             780 Ridge Lake Boulevard, Suite 202
                                             Memphis, Tennessee 38120
                                             (901) 682-3450
                                             (901) 682-3590 – Fax
                                             ebearman@jglawfirm.com
                                              /s/ Gary E. Veazey
                                              Gary E. Veazey (#10657)
                                              Attorney for Plaintiff
                                              780 Ridge Lake Boulevard, Suite 202
                                              Memphis, Tennessee 38120
                                              (901) 682-3450
                                              (901) 682-3590 – Fax
                                              gveazey@jglawfirm.com




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing has been filed electronically on this
  th
25 day of November, 2020. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicated on the electronic filing receipt and listed below.
All other parties will be served by regular U.S. mail and/or email. Parties may access this filing
through the Court’s electronic filing system.


                                              /s/ Edward M. Bearman




                                                 2
